EXHIBIT 10.4

FOURTH MODIFICATION OF LEASE AGREEMENT


AGREEMENT made as of this 15th of November 2012, by and between HUNTINGTON
QUADRANGLE 2, LLC., having its principal office at 100 Jericho Quadrangle,
Jericho, New York 11753 (“Landlord”) and INTERDIGITAL INC. successor in interest
to InterDigital Communications Corp. with offices located at 200 Bellevue
Parkway, Suite 300, Wilmington, Delaware 19809 (“Tenant”).


WHEREAS, Tenant has leased from Landlord certain office space known as Suites
3S02 and 4S01 (the “Original Premises”) in the building known as Two Huntington
Quadrangle, Melville, New York 11747 (the “Building”) pursuant to an Agreement
of the Lease dated as of November 25th, 1996, as amended by a Modification of
Lease Agreement dated as of December 28, 2000, a Modification of Lease Agreement
dated March 10, 2003, and a Third Modification of Lease Agreement dated May 18,
2006, said lease as amended being hereinafter referred to as the “Lease”, and


WHEREAS, Tenant desires to surrender to Landlord, and Landlord desires to take
back from Tenant, a portion of the Original Premises consisting of 11,315 square
feet known as Suite 3S02 (the “Surrender Premises”) as shown on Exhibit 1A
annexed hereto and made a part hereof; and


WHEREAS, Tenant desires to retain and Landlord desires to lease to Tenant the
remainder of the Original Premises (the “Remainder Premises”) as shown on
Exhibit 1A attached hereto; and


WHEREAS, the parties hereto desire to amend the Lease to extend the Expiration
Date, redefine the rent, and in certain other mutually agreeable respects;


NOW, THEREFORE, effective as of November 1, 2012, (the “Effective Date”), except
as modified in the next succeeding paragraph, the parties agree as follows:


The Effective Date set forth above is conditioned upon the unconditional
execution and delivery of this Agreement by Tenant on or before November 7,
2012, If this Agreement is not unconditionally executed and delivered by Tenant
on or before November 7, 2012, then, the effective date be modified to be the
first day of the month following the unconditional execution and delivery of
this Agreement by Tenant.


1.
All terms used herein and not otherwise defined shall have the meaning set forth
in the Lease.



2.
Article 1 of the Lease is hereby amended to provide that the Demised Premises
shall no longer include the Surrender Premises but shall only include the
Remainder Premises as shown on Exhibit 1A attached hereto. The parties agree
that for all purposes of the Lease the Remainder Premises consist of 44,810
square feet.



3.
Article 2 of the Lease is amended to provide that the Expiration Date of the
Lease is February 29, 2020, unless the Effective Date is modified as provided
hereinabove, in which case the Expiration Date will be modified to be the last
day of the month that is seven (7) years and four (4) months after the Effective
Date.



4.
Article 3 of the Lease is hereby deleted in its entirety and replaced as
follows:

“RENT
3.    A.    The base annual rental rate payable by Tenant shall be $918,605.00,
which Tenant agrees to pay in equal monthly installments in advance, on the
first day of each calendar month during the Demised Term at the office of the
Landlord. Tenant shall pay the rent as above and as hereinafter provided,
without any set off or deduction whatsoever. As used herein, the term “Lease
Year” shall mean each consecutive twelve (12) calendar month period, the first
such period commencing on the Effective Date and ending on the day immediately
preceding the first anniversary of the Effective Date.





--------------------------------------------------------------------------------




B.    The base annual rent set forth in Section 3.A hereof shall be increased on
each anniversary of the Effective Date throughout the Demised Term (including
any renewal period) by an amount equal to three percent (3%) of the base annual
rent payable during the Lease Year immediately preceding such anniversary
(excluding escalations pursuant to Article 11 or Schedule C) (e.g., during the
second (2nd) Lease Year, the base annual rent shall be $946,163.15 ($918,605.00
and 3% of $918,605.00 and 3% of $918,605.00 for base rent) plus metered electric
pursuant to Schedule C.


C.    If Tenant shall fail to pay when due any installment of base annual rent
or any payment of additional rent for a period of three (3) days after such
installment or payment shall have become due, Tenant shall pay interest thereon
at the lesser rate of (i) four percent (4%) per annum in excess of the prime
interest rate of Citibank, N.A., as publicly announced from time to time or, if
Citibank, N.A. shall cease to exist or announce such rate, any similar rate
designated by Landlord which is publicly announced from time to time by any
other bank in the City of New York having combined capital and surplus in excess
of One Hundred Million and 00/100 Dollars ($100,000,000) (“Prime Rate”), or (ii)
twelve percent (12%) per annum, from the date when such installment or payment
shall have become due to the date of the payment thereof, and such interest
shall be deemed additional rent. In addition, upon the third failure of Tenant
to pay when due any installment of base annual rent or any payment of additional
rent for a period of three (3) days after such installment or payment shall have
become due during any twelve month period Tenant shall pay to Landlord a late
fee in the amount of five percent (5%) of such overdue amount to compensate
Landlord for its administrative costs associated with such failure to timely
pay. Such fee shall be deemed additional rent and shall be payable immediately
upon demand. This provision is in addition to all other rights or remedies
available to Landlord for nonpayment of base annual rent or additional rent
under this lease and at law and in equity.


D.    Anything contained herein to the contrary notwithstanding, Tenant shall be
entitled to occupy the Demised Premises without an obligation to pay the base
annual rental rate for the period commencing on the Effective Date and
terminating four (4) calendar months thereafter.”


5.
A.    Article 5 of the Lease shall not apply to this Fourth Modification of
Lease Agreement. In lieu thereof; Landlord, at its expense, will perform the
work and make the installations to the elevator lobby serving the Demised
Premises as set forth in the Estimating Breakdown Sheet annexed hereto, which is
sometimes herein referred to “Landlord’s Additional Construction.” Tenant shall
not alter, demolish or remove Landlord’s Initial Construction, Landlord’s
Additional Construction, or any part thereof, unless Tenant shall, prior to the
commencement thereof, obtain Landlord’s written consent thereto.



B. Landlord shall provide Tenant with six hundred and eighty-eight thousand
eight hundred and twenty-five dollars ($688,825.00) (the “Landlord’s
Contribution”), to make installations, decorations, and improvements necessary
and desirable for Tenant’s occupancy of the Demised Premises (“Tenant
Alterations”). Landlord will from time to time but, not more frequently than
monthly, disburse portions of the Landlord Contribution upon request by Tenant,
in order to reimburse Tenant for Tenant Alterations. All Tenant requests for
disbursement, pursuant to this article, shall include invoices for Tenant
Alterations, along with reasonably satisfactory evidence that all amounts owed
by Tenant to third party vendors, in connection with Tenant Alterations have
been paid. All Tenant requests for disbursements pursuant to this article shall
also include waivers of lien by each third party vendor in connection with
Tenant Alterations. All Tenant Alterations shall be constructed in a good and
workmanlike manner and in conformance with all applicable laws and regulations
as well as the terms and conditions set forth in the Lease.


6.
Article 9 of the Lease is hereby amended to provide that Tenant shall have the
right to use one hundred and eighty (180) parking spaces, four (4) of which
shall be marked as reserved for Tenant as indicated on the Parking Plan annexed
hereto as Exhibit 2, in the Building Parking Area.






--------------------------------------------------------------------------------




7.
A.    Article 11.A. of the Lease is hereby amended by deleting the percentage
15.873% from the fourth line thereof and replacing the percentage 12.673%
therefore, and by deleting the figure 56,126 from the fifth line thereof and
replacing the figure 44,810 therefor.



B.    Article 11.A. of the Lease is hereby amended to provide that the tax base
shall be the total taxes due for the tax year December 1, 2012 to November 30,
2013.


C.    Article 11.B. of the Lease is hereby superseded by Article 3.B. of the
Lease.


8.
Article 47 of the Lease is hereby deleted in its entirety and replaced as
follows:

“RENEWAL OPTION
50.    A.    Tenant shall have the option, to be exercised as hereinafter
provided, to extend the Demised Term for a period of five (5) years upon the
following terms and conditions:
    
B.    That at the time of the exercise of such option, that the Lease shall be
in full force and effect, Tenant shall not be in default in the performance of
any of the terms, covenants or conditions herein contained with respect to a
matter as to which notice of default has been given hereunder and which has not
been remedied within the time limited in this Lease.


C.    That at the time of the exercise of such option and at the time of the
commencement of such extended period Tenant shall not have assigned this Lease
or sublet greater than twenty percent (20%) of the area of the Demised Premises
(except per subsection 21.F hereof).


D.    That such extension shall be upon the same terms, covenants and conditions
as in this Lease provided, except that; (i) there will be no further privilege
of extension for the Demised Term beyond the period referred to above; (ii)
during the renewal period, the annual rental payable by Tenant to Landlord shall
be the base annual rent as calculated pursuant to Article 3 hereof (including
the provisions of Section 3.B hereof) (iii) During the extension period, the
base year for determining additional rent under the escalation clause, Article
11, shall remain unchanged and continue to be the base year established at the
commencement of the Demised Term as extended by this Fourth Modification of
Lease Agreement.


E.    Tenant shall exercise its option to the extension of the Demised term by
notifying Landlord of Tenant’s election to exercise such option on or before
July 31, 2019. Upon the giving of this notice, this Lease shall be deemed
extended for the specified period, subject to the provisions of this Article,
without execution of any further instrument. Upon Tenant’s notifying Landlord of
its election to extend the term of the Lease, the cancellation option set forth
in Article 10 shall be rendered null, void, and of no further force or effect.


9.
Article 49 of the Lease is hereby deleted in its entirety and replaced as
follows:

“TENANT’S RIGHT OF FIRST OFFER
49.    Provided this Lease is in full force and effect, and that Tenant shall
not be in default beyond any applicable notice and cure periods in the
performance of any of the terms, covenants or conditions herein contained with
respect to a matter as to which notice of default has been given hereunder and
which has not been remedied within the time specified in this Lease, on and
after the Effective Date, subject and subordinate to (i) any rights of first
offer, rights of first refusal, or any similar such rights of any existing
tenants in the Building (including without limitation the right of first offer
granted by Landlord to ADP, Inc. pursuant to a certain Agreement of Lease dated
February 28, 2008), (ii) any renewal rights of any other tenants in the
Building, and (iii) the right of Landlord to negotiate a renewal or extension of
a lease with any tenants in the Building, Tenant shall have the right of first
offer with respect to the leasing of space on the 3rd floor of the south wing of
the Building (an “Expansion Space”) during the term of the Lease. Such right of
first offer shall be exercisable, and shall be subject to the conditions
following:


A.
Before offering a lease for an Expansion Space to a third party, Landlord shall
send to Tenant written notice of its intention to rent an Expansion Space (a
“Landlord’s Notice”). Tenant shall




--------------------------------------------------------------------------------




have ten (10) business days from the date of delivery of such Landlord’s Notice
to deliver to Landlord written notice (an “Acceptance Notice”) wherein Tenant
agrees to lease the Expansion Space on the terms specified herein.


B.
If Tenant declines to lease an Expansion Space or fails to reply to Landlord’s
Notice within said ten (10) business day period, Landlord may lease such
Expansion Space to any third party upon any terms as Landlord may desire.



C.
If Tenant timely delivers an Acceptance Notice to Landlord, the parties shall
promptly enter into a modification of lease agreement for the Expansion Space
reflecting the terms herein, and shall make appropriate pro rata adjustments
with respect to all items of additional rent which depend on the amount of space
occupied by Tenant, including, but not limited to, tax escalations pursuant to
Article 11 and electric rent pursuant to Schedule C.



D.
If Tenant timely exercises its right of first offer Landlord shall prepare and
renovate the Expansion Space for use and occupancy by the Tenant (the “Expansion
Space Work”) subject to a mutually agreeable plan and using building standard
materials, and at a cost to Landlord not to exceed the “Pro Rata Work Letter”
based upon the remaining term of this Lease. The Pro Rata Work Letter shall be
calculated by multiplying (i) the cost per rentable square foot of Landlord’s
Additional Construction, including Landlord’s general contractor’s overhead and
profit, paid by Landlord, multiplied by the rentable square feet of such
Expansion Space times (ii) the remaining term of this Lease (at the time of the
substantial completion of the Expansion Space Work) divided by the seven year
extension period of the term.



E.
Upon substantial completion of the Expansion Space Work, the base annual rental
rate, and additional rent for the Demised Premises shall be increased by the
rent allocable to such Expansion Space (the “Expansion Space Rent”). The initial
Expansion Space Rent shall be computed by multiplying (i) the total number of
rentable square feet comprising such Expansion Space times (ii) the amount of
base annual rental rate and additional rent per square foot then being paid by
Tenant for the original Demised Premises hereunder, as theretofore escalated as
in Article 3, Article 11 and Schedule C hereof provided, and otherwise on the
same terms and conditions as set forth in this Lease.



F.
In the event Tenant exercises its right of first offer as hereinabove provided,
upon substantial completion of such Expansion Space Work, should the Expiration
Date be a date less than three (3) years from the date Landlord completes such
Expansion Space Work, the Demised Term of this Lease shall be deemed amended and
extended to terminate three (3) years from the date Landlord completes such
Expansion Space Work, it being intention of Landlord and Tenant that the terms
of the Lease for the Demised Premises and the Expansion Space (including the
expiration dates thereof) shall for all purposes be co-terminus.



G.
The Renewal Option set forth in Article 50 shall remain unaffected by an
exercise of Tenant’s right of first offer, however in the event that Tenant
exercises its right of first offer then the Cancellation Option set forth in
hereinbelow, will be rendered void, and of no further force or effect.



H.
If Tenant declines to lease an Expansion Space, Tenant acknowledges and agrees
that Landlord may grant such tenants of such Expansion Space renewal options
therefore and that the right of first offer set forth in this Article 49 shall
be subject and subordinate thereto.



I.
Landlord does not warrant the availability of Expansion Space.



J.
Upon exercise by Tenant of the Right of First Offer (in accordance with Article
“49” hereof) the number of parking spaces [set forth in Article “9.” Hereof],
the number of directory listings (set




--------------------------------------------------------------------------------




forth in Article “10.” hereof) and Tenant’s Proportionate Share (set forth in
Article “11.” hereof) shall be increased on a proportionate basis.


K.
Landlord and Tenant agree that it is their intention that all space leased
hereunder (including the Expansion Space pursuant to Tenant’s exercise of the
Right of First Offer in accordance with Article “49.” hereof) shall be on the
same terms and conditions as the lease for the initially Demised Premises
including, without limitation, base annual rent (as may be escalated), increases
in base annual rent, base year and escalations for real estate taxes (in
accordance with Article “11.” hereof) and electricity (in accordance with
Schedule C).”



10.
Notwithstanding anything to the contrary contained herein, Tenant shall have the
right to cancel and terminate this Lease effective February 28, 2018. If Tenant
wishes to exercise this right to cancel Tenant shall send written notice to
Landlord, no later than February 28, 2017, and accompanied by a bank or
certified check payable to Landlord, in the amount of $676,880.60 (the
“Termination Fee”), which the parties agree constitutes (a) the rent conceded to
Tenant and (b) the unamortized portion of, (i) the cost of Landlord’s Additional
Construction, and (ii) the brokerage commission paid by Landlord. In the event
that Tenant shall exercise the option herein contained, Tenant shall vacate,
quit, and surrender the Remainder Premises on or before February 28, 2018 time
being of the essence thereto. In the event that Tenant does not sent notice and
the Termination Fee as described above, this right to cancel will be
automatically deemed to have been irrevocably waived by Tenant.



11.
Tenant represents and warrants to Landlord that Newmark of Long Island, LLC is
the sole broker that has been utilized in the transaction covered hereby. Tenant
agrees to indemnify, defend and save Landlord harmless of, from and against, any
and all claims (and all expenses and fees, including attorney’s fees, related
thereto) for commissions or compensation made by any other broker or entity,
arising out of or relating to the breach by Tenant of the foregoing
representation. As, if and when this Fourth Modification of Lease Agreement
shall be fully executed and unconditionally delivered by both Landlord and
Tenant, Landlord agrees to pay any commission that may be due Newmark of Long
Island, LLC in connection with this Fourth Modification of Lease Agreement in
accordance with separate agreement between Landlord and Newmark of Long Island,
LLC.



Except as amended hereby the Lease remains, and shall remain, in full force and
effect and each and every term, condition, and provision thereof is hereby
confirmed, ratified and continued.


IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.


HUNTINGTON QUADRANGLE 2, LLC.


BY: /s/ Tony Fromer _
Manager






INTERDIGITAL COMMUNICATIONS, LLC.


BY: /s/ Gary Isaacs _


(Print Name) Gary Isaacs _


(Print Title) CAO _

